Exhibit 10.1 CREDIT AGREEMENT Dated as of September 18, 2009 among BRONCO DRILLING COMPANY, INC. as Borrower, CERTAIN SUBSIDIARIES THEREOF, as Guarantors, and BANCO INBURSA S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO INBURSA as Lender and Issuing Bank TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01 Certain Defined Terms 1 Section 1.02 Computation of Time Periods 8 Section 1.03 Accounting Terms 8 Section 1.04 Miscellaneous 8 ARTICLE II THE ADVANCES 8 Section 2.01 The Advances 8 Section 2.02 Method of Advance 8 Section 2.03 Fees 9 Section 2.04 Reduction of the Commitment 9 Section 2.05 Repayment 9 Section 2.06 Interest 9 Section 2.07 Prepayments. 10 Section 2.08 Funding Losses 11 Section 2.09 Increased Costs 11 Section 2.10 Payments and Computations 11 Section 2.11 Taxes 11 Section 2.12 Reserved 12 Section 2.13 Applicable Lending Offices 12 Section 2.14 Letters of Credit 12 Section 2.15 Mitigation Obligations 13 ARTICLE III CONDITIONS OF LENDING 14 Section 3.01 Initial Conditions Precedent 14 Section 3.02 Conditions Precedent to Each Advance 15 ARTICLE IV REPRESENTATIONS AND WARRANTIES 15 Section 4.01 Existence 15 Section 4.02 Power and Authority 15 Section 4.03 Authorization and Approvals 15 Section 4.04 Enforceable Obligations 15 Section 4.05 Financial Statements; No Material Adverse Effect 15 Section 4.06 True and Complete Disclosure 16 Section 4.07 Litigation 16 Section 4.08 Compliance with Laws 16 Section 4.09 No Default 16 Section 4.10 Subsidiaries; Corporate Structure 16 Section 4.11 Liens; Condition of Properties 16 Section 4.12 Environmental Condition 16 Section 4.13 Insurance 16 Section 4.14 Taxes 16 Section 4.15 ERISA Compliance 16 Section 4.16 Security Interests 17 Section 4.17 Bank Accounts 17 Section 4.18 Labor Relations 17 Section 4.19 Intellectual Property 17 Section 4.20 Solvency 17 Section 4.21 Senior Indebtedness 17 Section 4.22 Margin Regulations 17 Section 4.23 Investment Company Act 17 Section 4.24 Names and Locations 17 ARTICLE V AFFIRMATIVE COVENANTS 17 Section 5.01 Preservation of Existence, Etc 17 Section 5.02 Compliance with Laws, Etc 17 Section 5.03 Maintenance of Property 17 Section 5.04 Maintenance of Insurance 17 Section 5.05 Payment of Taxes, Etc 18 Section 5.06 Reporting Requirements 18 Section 5.07 Other Notices 18 Section 5.08 Books and Records; Inspection 19 Section 5.09 Agreement to Pledge 19 Section 5.10 Use of Proceeds 19 Section 5.11 Nature of Business 19 Section 5.12 Additional Guarantors 19 Section 5.13 Additional Collateral Requirements 19 Section 5.14 Appraisal Reports 20 Section 5.15 Further Assurances in General 20 ARTICLE VI NEGATIVE COVENANTS 20 Section 6.01 Liens, Etc 20 Section 6.02 Debts, Guaranties and Other Obligations 20 Section 6.03 Merger or Consolidation 21 Section 6.04 Asset Sales 21 Section 6.05 Investments and Acquisitions 21 Section 6.06 Restricted Payments 21 Section 6.07 Change in Nature of Business 22 Section 6.08 Transactions With Affiliates 22 Section 6.09 Agreements Restricting Liens and Distributions 22 Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods 22 Section 6.11 Limitation on Speculative Hedging 22 -i- TABLE OF CONTENTS (continued) Section 6.12 Operating Leases 22 Section 6.13 Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities 22 Section 6.14 Subordinated Debt 22 Section 6.15 Maximum Total Leverage Ratio 22 ARTICLE VII EVENTS OF DEFAULT 22 Section 7.01 Events of Default 22 Section 7.02 Optional Acceleration of Maturity 23 Section 7.03 Automatic Acceleration of Maturity 23 Section 7.04 Non-exclusivity of Remedies 23 Section 7.05 Right of Set-off 23 Section 7.06 Application of Proceeds 23 Section 7.07 Lender’s Account 23 ARTICLE VIII THE GUARANTY 24 Section 8.01 Liabilities Guaranteed 24 Section 8.02 Nature of Guaranty 24 Section 8.03 Lender’s and Issuing Bank’s Rights 24 Section 8.04 Guarantor’s Waivers 24 Section 8.05 Maturity of Obligations, Payment 24 Section 8.06 Lender’s Expenses 24 Section 8.07 Liability 24 Section 8.08 Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations 24 Section 8.09 Subordination of All Guarantor Claims 25 Section 8.10 Claims in Bankruptcy 25 Section 8.11 Payments Held in Trust 25 Section 8.12 Benefit of Guaranty 25 Section 8.13 Reinstatement 25 Section 8.14 Liens Subordinate 25 Section 8.15 Guarantor’s Enforcement Rights 25 Section 8.16 Limitation 26 Section 8.17 Contribution Rights 26 Section 8.18 Release of Guarantors 26 ARTICLE IX MISCELLANEOUS 26 Section 9.01 Amendments, Etc 26 Section 9.02 Notices, Etc 26 Section 9.03 No Waiver; Cumulative Remedies 26 Section 9.04 Costs and Expenses 26 Section 9.05 Indemnification 27 Section 9.06 Successors and Assigns 27 Section 9.07 Confidentiality 27 Section 9.08 Execution in Counterparts 28 Section 9.09 Survival of Representations, etc 28 Section 9.10 Severability 28 Section 9.11 Interest Rate Limitation 28 Section 9.12 Governing Law 28 Section 9.13 SUBMISSION TO JURISDICTION 28 Section 9.14 WAIVER OF JURY 28 Section 9.15 ENTIRE AGREEMENT 28 -ii- TABLE OF CONTENTS (continued) EXHIBITS: Exhibit A - Form of Compliance Certificate Exhibit B - Form of Note Exhibit C - Form of Notice of Advance Exhibit D - Form of Pledge Agreement Exhibit E - Form of Security Agreement Exhibit F - Form of Notice of Continuation Exhibit G - Form of Letter of Credit Application Exhibit H - Form of Borrowing Base Report SCHEDULES: Schedule 1.01(a) - Guarantors Schedule 1.01(b) - Initial Pledged Rigs Schedule 3.01(a) - Actions re Pledge of Interests in Bronco Mexico Schedule 3.01(j) - Changes Schedule 4.10 - Subsidiaries Schedule 4.13 - Insurance Schedule 4.17 - Bank Accounts Schedule 4.24 - Locations Schedule 6.01 - Existing Liens Schedule 6.02 - Existing Debt Schedule 6.05 - Investments Schedule 6.08 - Affiliate Transactions
